Name: 80/1138/EEC: Commission Decision of 24 November 1980 establishing that the apparatus described as 'Varian UV/Vis-NIR spectrophotometer, model Cary 17 DX' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  natural and applied sciences
 Date Published: 1980-12-13

 Important legal notice|31980D113880/1138/EEC: Commission Decision of 24 November 1980 establishing that the apparatus described as 'Varian UV/Vis-NIR spectrophotometer, model Cary 17 DX' may be imported free of Common Customs Tariff duties Official Journal L 336 , 13/12/1980 P. 0041 - 0041Commission Decisionof 24 November 1980establishing that the apparatus described as "Varian UV/Vis-NIR spectro-photometer, model Cary 17 DX" may be imported free of Common Customs Tariff duties(80/1138/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 15 May 1980, the United Kingdom Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Varian UV/Vis-NIR spectrophotometer, model Cary 17 DX", to be used in research for the quantitative measurement of the electronic spectra of metallo-proteins and matrixisolated metal atoms and molecules, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 24 September 1980 within the framework of the Commitee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is a spectrophotometer; whereas its objective technical characteristics such as the great precision and versatility in photometrical analysis and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus ;Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this apparatus is justified,HAS ADOPTED THIS DECISION:Article 1The apparatus described as "Varian UV/Vis-NIR spectrophotometer, model Cary 17 DX", which is the subject of an application by the United Kingdom Government of 15 May 1980, may be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 24 November 1980.For the CommissionÃ tienne DavignonMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] J No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------